DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract recites the phrase that can be implied “The invention discloses…” in the 1st line, as well as the legal term “comprises” in the 3rd line.


The abstract of the disclosure is objected to because “and” should be added after “case,” in the last line.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In the 2nd line under the heading CROSS REFERENCE TO RELATED APPLICATIONS, replace “WHELL” with “WHEEL” before “TREAD”.
In paragraph [02], 3rd line, delete “the” before “high-speed”.
In paragraph [06], last line, add “an” before “output end”.
In paragraph [11], 1st line, replace “a” with “an” before “agitation”.
In paragraph [11], 2nd line, replace both instances of “a” with “an” before “agitation”.
In paragraph [13], 3rd line, add “the” before “rack”.
In paragraph [24], 3rd line, replace “a” with “an” before “agitation”.
In paragraph [24], 12th line, replace “reduce” with “reduction” after “temperature”.
In paragraph [24], 15th line, replace “the wheel 5 are” with “The wheel 5 is”.
In paragraph [24], 16th line, replace “are” with “is” before “arranged”.
In paragraphs [28] and [29], it is believed that “screws” should be replaced with “bolts” before “15” since paragraph [20] recites “15- bolts”.
In paragraph [30], 1st line, replace both instances of “a” with “an” before “agitation”.
In paragraph [30], 2nd line, replace “a” with “an” before “agitation”.
Appropriate correction is required.

Claim Objections
Claims 1, 2, 7, 9, and 10 are objected to because of the following informalities:
In claim 1, 1st line, add “said apparatus” before “comprising” for clarity.
In claim 1, 3rd line, add “,” after “blank heating device”.
In claim 2, 5th line, replace “is” with “are” after “wheels”.
In claim 2, 5th line, add “and” before “another end”.
In claim 2, last line, add “is” after “shaft”.
In claim 7, 2nd line, replace “a” with “an” before “agitation”.
In claim 7, 3rd line, replace both instances of “a” with “an” before “agitation”.
In claim 7, 8th line, add “and” before “an upper surface”.
In claim 9, 2nd line, replace “comprises” with “comprising” after “further”.
In claim 9, 3rd line, replace “are” with “is” after “one end of the studs”.
In claim 9, 4th line, add “the” before “rack”.
In claim 9, 5th line, add “the” before “support springs”.
In claim 9, 7th line, replace “are” with “is” after “of which”.
In claim 10, 2nd line, replace “comprises” with “comprising” after “further”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to independent claim 1, it is unclear what the limitation “located eccentrically” refers to in the 9th line.  Correction and clarification are required.
With regard to claim 3, it is believed that both instances of the term “screws” should be changed to “bolts”, since paragraph [20] recites “15- bolts”.  Correction and/or clarification is/are required.
The term “far away” in claim 4 (in the 5th line) is a relative term which renders the claim indefinite. The term “far away” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
With regard to claim 8, it is unclear what the limitation “an input end of a gearbox and the gearbox” refers to.  Should “and the gearbox” be removed?  Correction and clarification are required.
Claim 9 recites the limitation "the middle" in the 6th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art (including the three references cited in PTO-892) fail to teach or suggest a repairing apparatus having the following structural features of independent claim 1 (from which claims 2-10 depend):  a slide rail, a rack, a case, a supporting device, a drive device, a wheel heating device, an ingot blank heating device, and an agitation and output device, wherein the rack is fixedly arranged above the slide rail, an upper end of the case is fixedly connected to an upper portion of the rack, the supporting device for supporting wheels and the drive device are both slidably connected to the slide rail, an output end of the drive device is fixedly connected to the wheels to drive the wheels to rotate, the wheels are positioned below a semicircular notch formed in a lower portion of the case, the wheel heating device is fixedly arranged below the case and is used for heating a worn portion of the wheels, the ingot blank heating device and the agitation and output device are both fixedly arranged in the case, the ingot blank heating device is used for heating an ingot blank and is communicated with the agitation and output device for agitating slurry and extruding the slurry in a semisolid state toward the worn portion of the wheels.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  The Wright, Delachaux, and Gelfand references are also cited in PTO-892 as related art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        November 3, 2022